Citation Nr: 1301551	
Decision Date: 01/15/13    Archive Date: 01/23/13

DOCKET NO.  09-45 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for degenerative arthritis of the right knee, secondary to the service-connected left knee patellofemoral syndrome with chondromalacia and residuals.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from August 1975 to July 1977.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from a May 2008 rating decision, by the Winston-Salem, North Carolina, Regional Office (RO), which denied the Veteran's claim of entitlement to service connection for degenerative arthritis of the right knee, secondary to the service-connected left knee patellofemoral syndrome with chondromalacia and residuals.  He perfected a timely appeal to that decision.  

On October 24, 2012, the Veteran appeared at the Winston-Salem RO and testified at a videoconference hearing before the undersigned Veterans Law Judge, sitting in Washington, DC.  A transcript of the hearing is of record.  The Veteran submitted additional evidence for which he has provided a waiver of RO review under 38 C.F.R. § 20.1304 (2012).  

FINDING OF FACT

The Veteran does not have a right knee disability that was caused or made worse by his service-connected left knee disability.  

CONCLUSION OF LAW

The Veteran does not have a right knee disability that is proximately due to or the result of a service-connected left knee disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.310 (2012).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims (Court) has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in an SOC or Supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of letters dated in October 2007 and January 2008 from the RO to the Veteran, which were issued prior to the RO decision in May 2008.  An additional letter was issued in May 2009.  Those letters informed the Veteran of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  

The Board finds that the content of the above-noted letters provided to the Veteran complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  

Regarding the duty to assist, the Veteran was provided an opportunity to submit additional evidence.  It also appears that all obtainable evidence identified by the Veteran relative to his claim has been obtained and associated with the claims file, and that neither he nor his representative has identified any other pertinent evidence not already of record that would need to be obtained for a proper disposition of this appeal.  It is therefore the Board's conclusion that the Veteran has been provided with every opportunity to submit evidence and argument in support of his claim, and to respond to VA notice.  

The Board is unaware of any outstanding evidence or information that has not already been requested.  The Veteran has been afforded a VA examination on the issue decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examination afforded the Veteran is adequate.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  It was conducted by a medical professional, who reviewed the medical records, solicited history from the Veteran, and examined the Veteran.  

Accordingly, the Board finds that VA has satisfied its duty to notify and assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claim under the VCAA.  Therefore, no useful purpose would be served in remanding this matter for yet more development. Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefit flowing to the Veteran.  The Court has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


II.  Factual background.

By a rating action in June 2003, the RO granted service connection for left knee patellofemoral syndrome with chondromalacia and residuals; a 30 percent disability rating was assigned, effective January 15, 2003.  Subsequently, in July 2005, the RO reduced the evaluation for the left knee disorder from 30 percent to 10 percent, effective October 1, 2005.  

The Veteran's claim for service connection for a right knee disorder, secondary to the service-connected left knee (VA Form 21-4138) was received in September 2007.  The Veteran indicated that he experiences popping, swelling and pain in the right knee as a result of an abnormal gait and the use of a brace on the left knee.  Submitted in support of the Veteran's claim were VA progress notes dated from May 2007 to August 2007, which show that the Veteran continued to receive ongoing clinical attention and treatment for degenerative joint disease of the left knee, status post arthroscopy; he was issued donjoy braces.  These records do not reflect any treatment for a right knee disorder.  

The Veteran was afforded a VA joints examination in October 2007.  The Veteran complained of knee pain.  He reported having left knee pain since military service in the 1970's and right knee pain more recently.  It was noted that the Veteran twisted his left knee in service with gradual development of degenerative joint disease; there was no documented history of right knee problems in service, but he has had recent history of pain and swelling.  The Veteran reported giving way, constant pain, swelling and stiffness in the knees.  The Veteran that he used to work as a construction painter; however, he has not worked in 10 years because he is unable to stand, walk, or climb ladders because of his knees.  It was noted that the Veteran uses either a cane or crutches for ambulation.  On examination, it was noted that his gait was slightly antalgic using crutches.  Range of motion in the knees was 0 degrees to 120 degrees, bilaterally.  X-rays of the knees revealed bilateral degenerative joint disease.  The pertinent diagnosis was bilateral degenerative joint disease, with torn meniscus and chondromalacia of the left knee, status post left meniscectomy and debridement.  

Received in January 2008 were VA progress notes dated from October 2007 to December 2007, which show that the Veteran received ongoing clinical attention and treatment for his bilateral knee disorder.  An emergency room department note, dated in December 2007, indicates that the Veteran was seen for complaints of ongoing right knee problems; he stated that it was popping out of joint and was very painful.  It was noted that the Veteran had left medial meniscus tear in the left which was noted only on MRI, and he had surgery in March 2007; now, he stated that the right knee was giving more trouble.  The reported diagnosis was degenerative joint disease, right knee.  

Of record is a medical opinion from a VA physician at the VA outpatient clinic in Winston-Salem, North Carolina, dated in March 2008.  The physician indicated that he had reviewed the Veteran's claims folder, including examination of the left knee conducted in October 2007, which revealed a diagnosis of bilateral degenerative joint disease of the knees, with a history of torn meniscus and chondromalacia patella of the left knee, status post left meniscectomy.  X-rays at that time showed the bilateral degenerative changes.  The examiner stated there was no evidence to suggest that the degenerative arthritis of the right knee is in any way caused by the left knee degenerative arthritis.  The physician explained that degenerative arthritis in one joint does not cause degenerative arthritis in another joint.  

Received in April 2009 were treatment reports from Dr. Thomas C. Friedrich, dated from September 2008 to March 2009.  These records indicate that the Veteran was referred to the arthritis clinic in September 2008 for evaluation of his knees.  It was noted that the Veteran had a right knee problem that has been going on for at least three or four years.  He did not report any history of injury although he states that he may have inured it when he was in the navy.  The Veteran indicated that he had an MRI and was told that he had torn cartilage.  He was using a cane.  Following examination of the knee, he was diagnosed with probable tear, medial meniscus, right knee with early degenerative arthritis, right knee.  In March 2009, the Veteran was admitted to the hospital with a diagnosis of internal derangement of the right knee; he underwent arthroscopic partial lateral meniscectomy of the right knee, and chondroplasty medial femoral condyle, right knee.  

VA progress notes dated from July 2008 to June 2009 reflect that the Veteran received treatment for several disabilities.  An April 2009 progress note reflects an assessment of degenerative joint disease, status post meniscectomy arthroscopy, right knee in March 2009, status post left knee arthroscopy in 2007.  

Received in September 2009 was a disability determination from the Social Security Administration (SSA); also submitted were copies of treatment reports from Dr. Thomas C. Friedrich, dated from September 208 to July 2009.  These records reflect ongoing clinical attention and treatment for the right knee disorder.  

Of record if the report of an informal conference report, dated in January 2010, held in lieu of a personal hearing.  The Veteran stated that he had surgery on the right knee, and his orthopedic surgeons told him that his right knee was caused by the left knee in that he altered his gait placing more pressure and strain on the right knee causing wear and tear.  The Veteran indicated that he wore braces on both knees.  

Received in January 2010 were VA progress notes dated from March 2007 to November 2009.  These records show that the Veteran continued to receive clinical attention and treatment for chronic right knee pain despite surgical intervention.  

In a statement dated in January 2010, Dr. Friedrich stated that he first saw the Veteran on September 15, 2008; at that time, he was complaining of problems with his right knee dating back three or four years.  Dr. Friedrich indicated that it was his feeling that the Veteran probably had some early degenerative arthrosis of that knee as well as a tear of the medial meniscus.  The tear of the medial meniscus was informed at the surgery in February 2009.  Dr. Friedrich related that, in review of his records, he had no statements in his records stating that the problems with the Veteran's right knee were due to a service-connected problem.  

Of record is the report of an MRI of the right knee, dated in October 2010, which revealed findings of moderate post meniscectomy chondroplasty early arthrosis, lateral compartment, minor degenerative marginal spur formation medial femoral articular surface anteriorly.  

At his personal hearing in October 2012, the Veteran maintained that his right knee has deteriorated because he has placed more stress on the right knee due to his inability to fully use the left knee.  The Veteran testified that his doctors have told him that his left knee is so bad that they're anticipating doing a knee replacement.  The Veteran indicated that he had experienced symptoms of swelling, giving way and instability; he stated that he is currently experiencing similar symptoms in his right knee.  He stated that doctors have told him that they can't fix the knee.  The Veteran argued that he developed a right knee disorder from overcompensating for the left knee disorder; he was told that the weight shifting of his body caused the problem with the right knee.  The Veteran related that he was granted social security disability because of his knees and residuals of a stroke in 2006.  

Submitted at the hearing were additional records from SSA.  In December 2009, it was determined that the Veteran became disabled due to peripheral vascular disease of the lower extremities and organic mental disorder.  

III.  Legal Analysis.

Service connection may be granted for a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C. § 1110.  To establish service connection for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"--the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. If the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2012).  

Certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.310, service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Veteran can attest to factual matters of which she has first-hand knowledge, such as experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition (noting that sometimes the lay person will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Veteran does not claim that his right knee disorder was incurred or aggravated during his active service.  Rather, he contends that his service-connected left knee disability has resulted in a right knee disorder, which required several surgical procedures.  

After review of the evidentiary record, the Board finds that the preponderance of the evidence is against the secondary service connection claim for a right knee disorder.  In this regard, the Board acknowledges that the medical evidence shows that the Veteran has a current right knee disorder, diagnosed as degenerative arthritis of the right knee, status post arthroscopic surgery for lateral meniscus tear in 2008 with residual pain and limitation of flexion.  However, it is not established that this disorder is proximately due to or the result of his service-connected left knee disorder.  Significantly, following a VA examination in October 2007, and a review of the claims folder, a VA examiner stated that there was no evidence to suggest that the degenerative arthritis of the right knee is in any way caused by the left knee degenerative arthritis.  The physician explained that degenerative arthritis in one joint does not cause degenerative arthritis in another joint.  This opinion was supported by a statement from the Veteran's own private physician, Dr. Thomas Friedrich, in January 2010, who stated that he had no statements in his records stating that the problems with the Veteran's right knee were due to a service-connected problem.  

Although the Veteran attributes his right knee disorder to his service-connected left knee disorder, the Board may discount lay evidence when such discounting is appropriate.  The Board is obliged to weigh the absence of contemporaneous medical evidence against the lay evidence of record.  See Buchanan v. Nicholson, 451 F3d 1331 (2006).  While the evidence of record shows that the Veteran has degenerative arthritis of the right knee, and he suffers from similar symptoms as those caused by his service-connected left knee disorder, the Board finds that the more persuasive medical evidence shows that his disability is not connected to his service-connected left knee disability.  The only opinion on point is the VA examiner's opinion, which is uncontradicted by the remaining evidence.  The Veteran's own opinion on medical nexus is given no weight because of his lack of expertise.  Accordingly, service connection is denied.  The preponderance of the evidence is against the claim of service connection.  

The Veteran has not presented a medically supported theory upon which to base his contentions that his right knee disorder is causally related to his service-connected left knee disability, and he has not indicated the presence of any medical evidence tending to support that secondary service connection claim.  The question of secondary causation is beyond the ambit of lay knowledge, and hence the Veteran's own opinions of secondary causation are not cognizable on the medical question.   

Put simply, the evidence does not establish a relationship between degenerative joint disease in the right knee and the service-connected left knee disorder.  There is no competent proof of causation and no proof of aggravation.  Hence, a right knee disorder is not proximately due to or the result of a service-connected disease or injury.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  Service connection for a right knee disorder is denied.  


ORDER

Service connection for degenerative arthritis of the right knee, secondary to the service-connected left knee patellofemoral syndrome with chondromalacia and residuals, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


